 348DECISIONSOF NATIONALLABOR RELATIONS BOARDTheWilliam J Burns International DetectiveAgency,IncandInternationalUnion,United Plant GuardWorkers of America and its AmalgamatedLocal UnionNo 162 and American FederationofGuards, LocalICase 31-CA-776May 7, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNING,BROWN AND JENKINSOn June 4, 1968 Trial Examiner E Don Wilsonissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer'sDecisionHe also found that theRespondent had not engaged in certain other unfairlabor practicesThereafter, the Respondent filed excep-tions to the Decision and a supporting brief, and theCharging Party (herein referred to as the Union) andGeneral Counsel filed briefs in support of the Trial'Examiner's DecisionOn January 31, 1969, the National Labor 1 RelationsBoard, having determined that the instant case raisedissues of substantial importance in the administrationof the National Labor Relations Act, as amended,ordered that this case be consolidated with three others'for the purpose of oral argument before the Boardon March 12, 1969 The parties were given permissionto file further briefs Subsequently, on February 191969, the Board extended the date of the oral argumentto April 23, 1969The Board also invited certain interested parties tofile briefsamici curiaeand to participate in oral argumentBriefswere filed by The Chamber of Commerce ofthe United States, American Federation of Labor andCongressof IndustrialOrganizations, InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers, the International Brotherhood ofTeamstersChauffeurs,Warehousemen & Helpers ofAmerica, and the National Federatiqn of IndependentUnions The Chamber of Commerce of the United States,the International Brotherhood of Teamsters, ChauffeursWarehousemen & Helpers of America, and the NationalFederation of Independent Unions did not choose toparticipate in the argument The National Associationof Manufacturers declined to either file a brief or participate in the argumentThe Board has reviewed the rulings of the Trial Examiner made at the earing and finds no prejudicial errorwas committed The rulings are hereby affirmed TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, the oral arguments, Respondent'smotions to reopen the record and the GeneralCounsel s and Charging Party s opposition thereto, andthe entire record in the case and hereby adopts thefindings, conclusions, and recommendations of the TrialExaminerBriefly, the facts show that Wackenhut performedplant protection services for Lockheed Aircraft ServiceCompany Ontario International Airport, Ontario, CaliforniaOn March 8 1967,2 the Union was certifiedas exclusive bargaining representative for all of Wackenhut's full time and regular part time plant protectionemployees, On April 29, Wackenhut and the Unionentered into a collective-bargaining agreement effectiveuntil April 28, 1970Pursuant to its agreement with Wackenhut, Lockheedlet the service contract out for bidsOn May 15 ata prebid conference attended by several general servicecontractors including the Respondent, Burns, Lockheedadvised the prospective bidders that Wackenhut's guardswere represented by the Union which had a recentBoard certification, and that there was in existencea labor contract between Wackenhut and the Unioncovering these employees On May 31, Wackenhut wasinformed by Lockheed that Respondent would performthe guard services as of July 1Prior to its July 1 takeover, Respondent interviewedguards for employment who were at that time employedby Wackenhut As more fully described by the TrialExaminer, the Respondent assisted the American Federation of Guards in the solicitation of employees ElmerReitzel,Thomas Ware, Charles Blankemeier, HarrisCamp, Stanley Ganiewski and Walter Drake On June29,Respondent recognized the American Federationof Guards as bargaining representativeOn July 1, when Respondent officially began the guardservice duties theretofore performed by Wackenhut,some 27 guards formerly working at, Lockheed in the,imploy of Wackenhut began work as guard employeesof Respondent In addition, 15 employees of Respondentwere transferred from other jobs and began work atLockheed Thus in assuming guard functions at Lockheed, a majority of Respondent's work force was madeup of ex Wackenhut employees and the nature of thebusiness remained the sameOn July 12, the Union, by letter, made a demandupon Respondent that it recognize the Union as bargaining representative and honor the Union's collectivebargaining agreement with Wackenhut By letter datedJuly 24, the Respondent declined recognitionUnfairlabor practice charges were then filed which resultedin the issuance of the complaint in the instant proceedingThe Trial Examined concluded that Respondent violated Section 8(a)(2) and (1) of the National Labor RelationsAct, as amended, by assisting the American Federationof Guards in organizing employees and by recognizingthe American Federation of Guards when it did notrepresentanuncoercedmajorityofRespondent'semployees In addition, the Trial Examiner found thatRespondent was a successor employer to Wackenhut'Traielodge Corp et al182NLRB 52 Hackne%Iron & SteelCo182 NLRB Si andKotaDitmon of Dara Corborat,on182 NLRB 51Hereinafter all dates refer to 1967 unless otherwise stated182 NLRB No 50 WILLIAM J. BURNSand that it violated Section 8(a)(5) and (1) of the Actby refusing to recognize and bargain with the Unionas the bargaining representative of its employees. Weagree with these findings of the Trial Examiner.We also agree with the Trial Examiner that Respondentviolated Section 8(a)(5) and (1) of the Act by refusingto abide by the 1967 contract between Wackenhut andtheUnion.However, in view of the significance ofthe issue presented, we believe it is necessary to explicatefully our reasons for doing so.The Supreme Court's Decision inJohn Wiley & ,Sonsv.Livingston3altered the perspective in which a'succes-sor employer's obligations to honor the provisions ofa collective-bargaining agreement negotiated by his pred-ecessor must be viewed. There, the predecessor employ-er was absorbed by merger into a larger acquiring compa-ny (Wiley). Some of the predecessor's employees wererepresented by a union, and the collective-bargainingcontract,which did not contain' a successors clause,was not scheduled to expire until over a year afterthe merger took place. Pursuant to an arbitration clausein the contract, the union brought suit to compel Wileyto arbitrate its claim that certain contract rights hadsurvived the merger. The Court held that even thoughthe predecessor had disappeared as a result of the merg-er, all rights of the employees covered by the preexistingcollective-bargaining agreementdid not terminate. TheCourt determined that under the circumstances presentedWiley was bound to arbitrate its obligations under thepreexisting collective-bargaining agreement.In reaching its conclusion, the Court specifically reject-ed the contention that Wiley could not be requiredto arbitrate under the preexisting collective-bargainingagreement because it was not a party to that agreementand had not consented to be bound by it The Courtstated at 376 U.S. 543, 550: .While the principles of law governing ordinary con-tracts would not bind to a contract an unconsentingsuccessor to a contracting party [footnote omitted],a collective bargaining agreement is not an ordinarycontract' . . . [I]t,is a generalized code to governamyriad of cases which the draftsmen cannotwholly anticipate . . . The collectiveagreementcovers the whole employment' relationship. It' callsinto being a new common law-the common lawof a particular industry or of a particular plant:'[Citation omitted] Central to the peculiar statusand functions of a collective bargaining agreementis the fact dictated both by circumstance ..and.by the requirements of the National Labor RelationsAct, that it is not in any real sense the simpleproduct of a consensual relationship.As the foregoing indicates, the Supreme Court refusedto rely upon common law contract doctrine in determin-ing the nature of a purchasing employer's obligationto arbitrate matters arising under a contract it had notsigned.Rather, the Court construed the contract inthe context of a national labor policy which accordsa central role to arbitration as "the substitute for industri-'376 U S 543349al strife" and as "part and parcel of collective bargainingitself" and found the necessary contractual foundationfor the duty to arbitrate in the contract negotiated byWiley's predecessor:Therefore, although the duty to arbitrate, as wehave said . . . must be founded on a contract,the impressive policy considerations favoring arbi-tration are not wholly overborne by the fact thatWiley did not sign the contract being construed.This case cannot readily be assimilated to the cate-gory of those in which there is no contract whatever,or none which is reasonably related to the partysought to be obligated. There was a contract, andInterscience,Wiley's predecessor, was party toit.We thus, find Wiley's obligation to arbitratethis dispute in the Interscience contract construedin the context of a national labor policy. (376 U.S.550).,The concept of substantial continuity in the employingindustry enunciated as a necessary condition for thesurvival of the duty to arbitrate when the ownershipof a business changes hands is at the heart' of ourdetermination that a purchasing employer is a successoremployer within the meaning of the Act. In essence,the finding of successorship involves a judgment thatthe employing industry has remained essentially thesame despite the change in ownership.4 A normal conse-quence of such finding is that the successor employerisobligated to recognize and bargain with the unionduly selected by the employees-albeit prior to the)change in ownership-as their collective-bargaining rep-resentative. This consequence of successorship is rooted,inter alia,in the fact that[i]tisthe employing industry that is sought tobe regulated and brought within the corrective andremedial provisions of the Act in the interest ofindustrial peace. . . .5as well as in the fact that, having chosen a bargainingrepresentative,[t]here is no reason to believe that the employeeswill change their attitudes merely because the identi-ty of their employer has changed."Binding the successor employer to his predecessor'sbargaining obligation furthers the policy of protectingthe employees' exercise'of the right to engage in collec-tivebargaining through representatives of their ownchoosing. Requiring the successor employer to negotiateproposed changes in existing terms and conditions ofemployment with the employees' bargaining representa-tivepromotes stability in the employing enterprise'slabor relations and furthers the interests of industrialpeace. The obligation to bargain imposed on a successoremployer includes the negative injunction to refrainfrom unilaterally changing wages and other benefitsestablished by a prior collective-bargaining agreementeven though that agreement has expired.' In this respect,See, e g,Cruse Motors, Inc, 105 NLRB 242, 247KiddieKoverCo v N L R B.,105 F 2d 179, 188 (C A 6)N L R B v AlbertArmato, 199 F.2d 800, 803 (C A 7)HaroldWHinson,d/bl aHen House Market No3. 175 NLRB 350DECISIONSOF NATIONALLABOR RELATIONS BOARDthe successor employer's obligations are the same asthose imposed upon employers generally during the peri-od between collective-bargainingagreements."The question before us thus narrows to whether thenational labor policy embodied in the Act requires thesuccessor employer to take over and honor a collective-bargaining agreement negotiated on behalf of the employ-ing enterpriseby the predecessor. We hold that, absentunusualcircumstances, the Act imposes such an obliga-tion.The history of the collective bargaining processdemonstrates that its object has long been an agree-ment between employer and employees as to wages,hours and working conditions evidenced by a signedas recognition of the union with which the agree-ment has been reached and as apermanentmemorialof its terms . . . [t]he signedagreementhas beenregarded as the effectiveinstrumentof stabilizinglabor relations and preventing, through collectivebargaining,strikes and industrial strife.(Heinz Co.v.N.L.R.B.,311 U.S. 514).In enacting the 1947 amendments to the Act, Congressadded Section 8(d) in which it defined in some detailthe duty to bargain collectively, including within thatdefinition a specific ratification of the holding in theHeinzcase.ISection 8(d) also defined the duty to bargainas mean-ing that, "where there is in effect a collective-bargainingcontract covering employees in an industry affectingcommerce ..no party to such contract shall terminateormodify such contract," unlessitserves prescribednotices on the other party, andmaintainsitscontractin effect for 60 days therefrom, even though that periodmay extend beyond the contract'snatural terminationor expiration date. Section 8(d) also. provides that aparty to a collective-bargainingagreementhas the rightto refrain from. discussingmodifications which are totake effect prior to the period fixed by the contractitself for reopeningnegotiations.Section 8(d) thus clearlydemonstrates Congress' recognition of the paramountrole in maintainingindustrial peace played by parties'adherence to existing collective-bargaining agreements.The impressive policy considerations favoring themaintenance and adherenceto existingcollective-bar-gaining agreementsare not wholly overborne by thefact thatBurnshas not signed the contract here inissue.Nor can a holding that Burns is obligated tohonor and adhere to the express terms of the contractreadily be equated with compelling Burnsto agree toa bargaining proposal or make a concessionit is unwillingto make.' Indisputably, there is a contract. That contractcovers the employees of the employing industry whichNo 100, enfd , 428 F 2d 133 (C A 8, 1970)Overrate TransportationCo , 157 NLRB 1153, enfd 375 F 2d 765 (C A 4), cert denied 389US 838"Bethlehem Steel Company (ShipbuildingDivision) vN L R B320F2d615(CA 3)"Sec 8(d) provides that performance of the mutual obligation tobargain does not compel either party to agree to a proposal or requirethe making of a concessionBurns took over; it was negotiated on behalf of theemploying enterprise by Wackenhut, Burns predecessor.That contract is reasonably related to Burns throughits takeover of Wackenhut's Lockheed service functionsand its hiring of Wackenhut employees. We find, ther-fore, that Burns is bound to that contract as if it werea signatory thereto, and that its failure to maintainthe contract 'in effect is violative of Sections 8(d) and8(a)(5) of the Act. "'In the normal case, we perceive no real inequityin requiring a "successor employer" to take over hispredecessor's collective-bargaining agreement, for hestands in the shoes of his predecessor. He can makewhatever adjustments the acceptance of such obligationmay dictate in his negotiations concerning the takeoverof the business. Normally,'employees cannot make acomparable adjustment. Their basic security is the collec-tive-bargaining agreement negotiated on their behalf.In the instant case this is certainly so. They workin an industry in which the identity of their employerissubject to annual bidding for the' right to perform'the services they are engaged in furnishing. The contractinvolved herein was negotiated for a term of 3 years,but had been in existence for only 2 months at thetime of Burns' takeover. Burns had knowledge of the'agreementwhen it bid for the Lockheed service contract.Ithired employees on whose behalf the agreement wasnegotiated.Accordingly, in order to, fully protect theemployees' exercise of the right to bargain collectivelyand to promote the maintenance of; stable bargainingrelationships and concommittantly industrial peace inthis industry, we conclude that Respondent Burns mustbe held bound to its predecessor's contract.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National LaborRelationsBoard hereby' adopts as its Order the RecommendedOrder of the Trial Examiner, and orders that theRespondent, The William J. Burns International Detec-tive Agency, Inc., Ontario, California, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, with thequalification described below."MEMBER JENKINS,dissenting:My partialdissent is asfollows:There is no requirement in the Act that a successoremployer be bound by the collective-bargaining agree-ment in effect when the business is transferred. Whetherto require the successor to be bound is therefore amatter of judgment or interpretation of the nationallabor policy. In the absence of a clear statutory commandor binding judicial precedent, I would' not impose theexisting agreementon either theunionor the employer."'C & S Industries, Inc ,158 NLRB 454,N L R B v HuttigSash& Door Co , 377F 2d 964 (C A 8), enfg 154 NLRB 811 See alsoOilfield Maintenance Co , Inc , etc, 142 NLRB 1384" Substitute "Judgment" for "Decree" wherever it occurs in fn6 of the Trial Examiner's Recommended Order WILLIAM JWhere the enterprise is marginal or faltering, thenew management may have to rearrange the terms andconditions of employment if the business and the jobsare to survive The union also may, as in the companioncase of KotaDivision of Dura Corporation,182 NLRBNo 51, want the opportunity to alter employment conditions in the light of the new economic circumstancesand relations brought into the situation by the newemployer In such cases, our goal should be to permitthe parties flexibility in working out their new arrange-mentsif either desires to do so, rather than to imposethe existing agreement when one side may be seriouslydissatisfiedwith itThe new employer is not a partyto the agreement, and the union did not join in shapingand executing it with his circumstances in mind Thus,to impose the agreement on the new relation may inmany cases prove a source of friction and disruption,rather than the stability for which my colleagues hopeSection 8(d) of the Act, in requiring "parties" toadhere to their agreements and give notice of terminationwell in advance, hardly supports the conclusion thatthe successor is bound by the agreement, for that sectionrefers only to a "party" to the contract, the successorisnot a party, and the issue before us is whetherhe should be treated as if he were a partyUnlike my colleagues, who rely principally onJohnWiley and Sons v Livingstonto require that the existingagreement must continue in effect beyond the transferof the business, I see little in that case to supportthat conclusionThe employees' rights at issue therewere of a very narrow range, such as seniority, vacationpay, pension contributions, and severance pay, rightswhich were fixed or already accrued by being, at leastin part, earned through past performance of work, or"vested" as the Court referred to them The Courtheld only that the arbitration clause in the old agreementsurvived the merger as an available method of resolvingissues concerning these "vested" rightsThis hardlyamounts to a holding that the entire old agreementmust be imposed on the new employment relationIndeed, the Court's approval of arbitration and its inherent flexibility and adjustment to unforeseen circumstancesmight indicate that the old agreement shouldnot be so imposedAccordingly, I would not hold that Burns is boundby the agreement between its predecessorWackenhut,and LockheedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE DON WILSON, Trial Examiner The original chargewas filed on July 24, 1967, by International Union,United Plant Guard Workers of America and its Amalga-mated Local Union, No 162, herein the Union, andan amended charge was filed on August 1, 1967 Uponthe charge as amended, the General Counsel of theNational Labor Relations Board, herein the Board, issueda complaint and notice of hearing dated October 251967, alleging that The William J Burns InternationalBURNS351Detective Agency, Inc , herein Respondent, had violatedSection 8(a)(1), (2), (3), and (5) of the National LaborRelations Act, herein the ActPursuant to due notice, a hearing in this matter washeld before me in Los Angeles, California, on December19 and 20, 1967 All parties but the party in interestfullyparticipatedBriefs for the General Counsel,Respondent, and Charging Party have been receivedand consideredUpon the entire record' in the case and from myobservation of the witnesses, I make the followingFINDINGS OF FACTIRESPONDENT'S BUSINESSAt all material times, Respondent has been a NewYork corporation with offices in various parts of theUnited States, including an office at Los Angeles, California,where it is engaged in providing protective, guard,and detective services to business firms throughout theUnited StatesIn the course and conduct of its business operations,Respondent's Los Angeles office has an annual volumeof business in excess of $500,000, and annually performsservices valued in excess of $50,000 for firms outsidethe State of California, and annually performs servicesvalued in excess of $50,000 for firms in the Los Angelesarea, each of which ships products valued in excessof $50,000 directly outside the State of CaliforniaThe Wackenhut Corporation, herein Wackenhut, isa Florida corporation engaged in plant protection andsecurity services for firms located throughout the UnitedStates In the course and conduct of its business operations,Wackenhut has an annual gross volume of businessin excess of $500,000, and it annually performs servicesvalued in excess of $50,000 outside FloridaRespondent and Wackenhut, each, is and at all material times has been, an employer engaged in commercewithin the meaning of the ActitTHE LABORORGANIZATIONSThe Union and American Federation of Guards, Local1,herein AFG, are labor organizations within the meaning of the ActIIITHE UNFAIR LABOR PRACTICESA The IssuesThe issues include the following(1) Is Respondent a successor to Wackenhut,(2) Is a unit limited to employees of Respondentat Lockheed appropriate,(3)Has Respondent violated Section 8(a)(5) and (1)of the Act by refusing to bargain with the Union and'The motion to correct the transcript is granted as is the motionto admit Resp Exh 5 into evidence 352DECISIONSOF NATIONALLABOR RELATIONS BOARDby refusing to give effect to a contract between Wacken-hut and the Union;(4)Has Respondent violated Section 8(a)(2) and (1)of the Actby recognizingAFG asthe bargaining repre-sentative of Respondent's employees at Lockheed andby requiring membership in or an application for member-ship in AFGas a condition of employmentat Lockheed;(5)Did Respondent violate Section 8(a)(1) and (2)of theAct bypromising and giving an employee apromotion and a raise because he assistedtheAFG;and(6)Did Respondent violate Section 8(a)(2) and (1)of the Actby assisting AFG in organizing Respondent'semployeesand byrecognizingAFG when AFG didnot represent an uncoercedmajority ofRespondent'semployees?B. Respondent,Wackenhut and the Appropriate UnitAt least beginning February 28, 1967,2Wackenhutperformed plant protection services for Lockheed Air-craft Service Company, herein Lockheed,atOntarioInternational AirportOn this date,amajority of theemployees in the following unit selected the Union astheir bargaining representative in a Board election. Theunit is:All full-time and regular part-time employees ofWackenhut performing plant protection duties asdetermined in Section 9(b)(3) of the Act at Lock-heed,Ontario International Airport; excluding officeclerical employees,professional employees,super-visors, and all other employees as defined in theAct.On March 8,the Regional Director certified the Unionas the exclusive bargaining representative of the employ-ees in the above unit.On April29,Wackenhut entered into a collectivebargaining contract with theUnion tobe effective untilApril 28; 1970.It contained a legal union security provi-sion.As provided by the agreement between Lockheedand Wackenhut, Lockheed let the service contract outfor bids. On May 15, Lockheed advised RespondentthatWackenhut's guards were represented by the Unionwhich had a contract after Board certification. On May31,Wackenhut was told by Lockheed that Respondentwould perform the guard services as of July 1. Wacken-hut ceased performing the guard services and Respondentbegan performing the guard services for Lockheed. OnJuly 1, Respondent's employees included 27 guards for-merly employed by Wackenhut and 15 transferredemployees of Respondent.C. RespondentAssiststhe AFG1.ReitzelElmer H.Reitzel was formerly an employee of Wack-enhut.He was "Chairman of the Board"of the Wacken-hut employees.About June 2, Major GeorgeGoddard,a supervisor of Respondent,interviewedReitzel andgave him a job application.A few dayslater,Reitzelspoke to Mr.New, Respondent'soperations manager,and a supervisor,about the job. New told Reitzel tosee Jack Foley,an organizerfor the AFG.Foley wasseated from 15 to 30 feetawayfrom New, in thesame room.Foleygave Reitzelan AFGauthorizationcard to sign and said employees had to belong to theAFG towork for Respondent,but Reitzel did not thensign it.Foley said Respondent couldn't live with theUnion's contract.Reitzel asked for a copyof the AFGcontract but did not get one.FoleytoldReitzel thatas steward he would like to have him get the employeesto sign authorization cardsfor the AFG.Reitzel saidhe'd talk to the employees.Reitzel left and then calleda representative of the Union in Detroit.Reitzel toldthe representative Respondent and AFG wanted theemployees to sign authorization cards to keep theirjobs. The representative said it was all right if it meanttheir jobs.Foleymailed pledge cards to Reitzel. About2 days later,Foleycame to Reitzel and spoke to himabout the cards. I have carefully studied Reitzel's testi-mony and find it is confused as to dates.I am convincedthat Reitzel just did not remember when Goddard toldReitzel Respondent was considering promoting him tosergeant.Foleyasked Reitzel if he had gotten the authori-zation cards,which Foley had given him, signed.Reitzelsaid he was working on them.In the latter part ofJune,Goddard phoned Reitzel and asked him to bringthe signed pledge cards to Respondent'soffice.Reitzelfailed to do so. About 10 o'clock that evening,CaptainKretzlow, a supervisor,came to Reitzel'shome andasked for the signedAFG cardsand Reitzel explainedthat he didn'thave them with him. The next morningatwork,Goddard came to Reitzel and picked up theAFG cards.3WhenRespondent took over Wackenhut's operations,Reitzelwas promoted from guard to sergeant with araise from$1.75 to $1.95 an hour with no additionalobligations.There is insufficient probative evidence thatReitzel was promised the promotion or was promotedto sergeant in violation of Section 8(a)(1) or (2) oftheAct.Reitzel'srecollection of when he was toldhe would be promoted to sergeant is too confused topermit a finding.Respondent violated Section 8(a)(2) and(1)of theAct by New'sdirection to Reitzel to see Foley whoas part of the hiring procedure told Reitzel he hadto sign an AFG pledge card to work for Respondentand asked him to get other employees to sign for theAFG. Respondent similarly violated theAct by God-dard's request of Reitzel that he bring the signed AFG4Hereinafter all dates refer to 1967 unless otherwise stated'The record makes clear there were about 18 WILLIAM J. BURNScards to Respondent's office and by Kretzlow's askingfor the cards and by Goddard picking them up fromReitzel at work2.Thomas C. WareWare was employed by Wackenhut as a guard. Inearly June, he went to Respondent's office with a filledout application for employment by,Respondent.He gavehis application to New. He told New he would liketo know about pay and about hospitalization and otherdetails.New directed him to Foley for answers. Hesaw Foley in the same room. Foley gave him no answers.Foley repeatedly pushed an AFG authorization cardinfront ofWare and told him the Union was outand that he had to sign the AFG card or not workfor Respondent. Ware said that "in California" he had30 days to make up his mind.Ifind Respondent violated Section 8(a)(2) and (1)of the Act by New's assisting Foley in his solicitationof Ware for the AFG.3.Charles A. BlankemeierOn June 28,Blankemeier received an application foremployment. The next day he returned the applicationwhen he went to Respondent's office to pick up auniform.He saw Goddard and Kretzlow and askedfor his uniform. As he was preparing to leave withhis new uniform, Goddard- told him. he had to signan AFG authorization slip before he could have Respond-ent's uniform.He signedthe AFG slip with Foley'sname on it and left with the uniform.Iof the Act by conditioning his receipt of Respondent'suniform, necessary for work with Respondent, on hissigning anAFG authorization card. '4.Harris K. CampAbout June 10, Camp went to' Respondent's officefor an application. He saw Goddard. Goddard told himto go into the next room. Camp did so and foundFoley to be the only one there. Foley told him Respond-ent now had the contract and if Camp wanted to workfor Respondent he would haveto sign theAFG card.Foley handed him a card and Camp said he wouldthink it over. He leftand againsaw Goddard whogave him a work application. The next day Camp broughtthisapplication back to Goddard. He was measuredforRespondent's uniform. A couple of weeks later,on June 30, he went,in tb pick up his uniform andon top of it was an AFG union slip that was supposedtobe signed by him. In -the -presence of Goddard,-Kretzlow gave him the AFG 'slip to sign. He said ithad to be signed. It was in with the paperwork forthe clothing.Ifind Respondent, through Goddard and Kretzlow,assisted the AFG insigningup Camp in violation ofSection 8(a)(2) and (1) of the Act5.Stanley L. Ganiewski353Ganiewski was a Wackenhut guard who went toRespondent's office for employment about June 10. Hesaw Goddard and asked where the applications were.Goddard pointed to a room. Ganiewski went there andfound Foley there , alone. Foley told him he'd haveto join the AFG to work for Respondent. Foley spokeat length about the AFG and its contract He askedGaniewskito signan AFG authorization card. The lattersaid he'd think about it and left.Ifind Respondent, through Goddard, assisted theAFG in itssolicitationofGaniewski through Foley,in violation of Section 8(a)(2) and (1) of the Act.6Walter DrakeIn the latter part of June, Drake went to Respondent'soffice and talked to Goddard and some captain. Thecaptain brought to, him an authorization card of theAFG and said he would have to sign it before hecould go to work. He said it was for "their union."Drake said he had 30 days to sign the card. Theysaid he would have to sign it before he could go towork. Later that day-, Goddard told him he had 30days to sign but Respondent would like to have theAFG authorization signed before he went to work. Drakesigned the card.Respondent,through Goddard and the captain,assist-ed the AFGin its organizing activities in connectionwithDrake and thereby "violated Section - 8(a)(2) and(1) of the Act.C. Respondent is a Successor to Wackenhut andObligatedto BargainWith the UnionWhen Respondent began its operations at Lockheedduring the certificationyear,and during the contractterm,itperformed the same operations at Lockheedas had Wackenhut. It had in its employ a majorityofWackenhut's former employees. There has been asubstantial continuity ofWackenhut's business opera-tions by Respondent. At least substantially the samebusiness facilities have been used. The working condi-tions are substantially the same. The services providedare substantially the same.Respondent's taking overWackenhut's operations at, Lockheed constituted nochange in the"employing industry forming theappropriate bargaining unit for which-theUnion hadbeen certified."Maintenance, Incorporated,148 NLRB1299. AsinMaintenance,"-`Respondent commenced theperformance of substantially the identical operationsthat had theretofore been performed by [Wackenhut],servicing the same facilities for the same customersin substantially the same manner and-at the same workwork force to perform the same functions and exercisethe same skills."Respondent had the duty to honor its employees'choice of a bargaining representative, the Union. Thiswas a public obligation not arising from private contract. 354DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Union "was entitled to statutory recognition atthe time Respondent took over" Maintenance, Incorpo-rated, supra.It is clear "that Respondent assumed the obligationtheAct imposes upon an employer to recognize anddeal with its employees' majority representative whenit selected as its work force the employees of the previousemployer to perform thesametasks at the same placeas they had in the past. These employees had alreadyexpressed their choice of bargaining representative, andcontinued to constitute an appropriate bargaining unit.As the certification year had not yet expired at thetime the Union sought recognition and bargaining," thepresumption of the Union's continuing majority statusapplied and was not then vulnerable to attack."Mainte-nance, Incorporated, supra.Respondent was obligatedto recognize and bargain with the Union as the statutoryrepresentative of its employeesin an appropriate unit.Respondent violated Section 8(a)(5) and (1) of the Actby refusing to comply with the Union's July 12 demandfor bargaining. It has been found that Respondent knew,when it bid for the Lockheed contract, that the Unionwas the certified bargaining representative.Respondent challenges the appropriateness of the bar-gaining unitas applied to Wackenhut and as appliedto Respondent. While a broader unit might have beenappropriate, I find a unit of guards limited to a singlefacilityisanappropriate unit.Here the certificationwas pursuant to a consent election agreement Thereisno evidence that theRegionalDirector was arbitraryor capriciousA mere change of employers does notdestroy the certificationD. RespondentViolatedSection8(a)(2) and(1) ByRecognizing the AFGAs has heretoforebeen found,theAFG did notrepresentanuncoercedmajorityofRespondent'semployeeson or before July 1, whenRespondent recog-nized theAFG. Consequently,Respondentassisted AFGin violation ofSection 8(a)(2) and (1) of the Act whenit recognizedthe AFGas bargaining representative.E.Respondent Violated Section 8(a)(5) and(1) of the ActBy not Honoringand Assumingand Doing BusinessUnderthe Contract Between the Union and Respondent'sPredecessor,WackenhutOn April 29, the Union and Wackenhut entered intoa collective-bargaining agreement covering Wackenhut'sLockheed employees, the contract to be effective until1970.WhileWiley v. Livingston,376 U.S. 543, dealt speci-fically only with the obligation of a successor employerto arbitrate under a contract with a union, the decisionmade clear that the rights of employees under a collec-tive-bargaining agreement are not automatically terminat-ed by the fact that one employer succeeds to the rightsof another employer. The Court was concerned withwhether, as here, the business remains the same. TheCourt recognized that employees do not ordinarily takepart in negotiations,leading to changes in corporateownership. The well being of employees is at best inci-dental to the negotiations. The Court held, "The objec-tives of national labor policy, reflected in establishedprinciples of federal law, require that the rightful preroga-tive of owners independently to rearrange their business-es and even eliminate themselves as employers be bal-anced by some protection to the employees from asudden change in the employment relationship." TheCourt emphasized that a collective-bargaining agreementis not an ordinary contract.The Union persuasively argues that in an industryof the nature here involved where the employer maybe changed from year to year, the union contract shouldfollow the unit rather than the employer. The employeesmay select a union which obtain % a contract for theirbenefit and find the employer changes. If the new employ-er may ignore the contract, all negotiations for peacefulcontractual relations come to naught. Here, if Respond-ent does not assume and honor the contract, economicstability is destroyed. To leave Respondent free to bar-gain from scratch and ignore the common law of theemploying industry is to leave an industry such as thisto contracts of no substance or meaning.TheWileyreasoning has been applied in a situationvery similar to the instant case.Wackenhut Corporationv.InternationalUnion,UnitedPlantGuard Workersof America,332 F.2d 954 (C.A. 9). There the courtfound that where, as here, there is a "substantial similari-ty of operation and continuity of identity of the businessenterprise before and after the change in ownership,"the successor employer is bound by the entire contractof the predecessor.Ifind thatRespondent,by refusing to honor thecontract between Wackenhut and the Union, refusedto bargain in violation of Section 8(a)(5) and (1) ofthe Act since on or about July 24IV.THE EFFECT OF THE UNFAIRLABOR PRACTICESThe activities of Respondent set forthin section III,above, have a close, intimate, and substantial relationto trade, traffic and commerce among the several States,leading to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAWUpon the foregoing findings of fact and the entirerecord in the case, I make, the following conclusionsof law:1.Respondent and Wackenhut are employers engagedin commerce within the meaningof the Act.2.AFGand the Union are labor organizations withinthe meaningof the Act.'July 121CfMichaud Bus Lnec, Inc, 171 NLRB No 21 WILLIAM J. BURNS3.All full-time and regular part-time employees ofRespondent performing plant protection duties as deter-mined in Section 9(b)(3) of the Act at Lockheed, OntarioInternational Airport; excluding office clerical employ-ees, professional employees, supervisors, and all otheremployees as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.By failing and refusing on July 24, and thereafter,to recognize and bargain with the Union as the exclusivebargaining representative of Respondent's employeesin the above-described appropriate unit and by failingto honor and adopt and enforce the existing contractbetweenWackenhut and the Union, Respondent hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.5.By assisting AFG in obtaining representation amongits employees and byrecognizingAFG as the exclusivebargaining representative of its employees at a timewhen AFG did not represent an uncoerced majorityofRespondent's employees, Respondent engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(1) and (2) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1), (2), and(5)of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ishall recommend that Respondent be ordered towithdraw and withhold recognition from AFG unlessand until that union is certified, in order to enableitsemployees to exercise their statutory rights freefrom the unfair labor practices engaged in by Respond-ent.It has been found that Union is the certified bargainingrepresentativeofRespondent'semployees in anappropriate unit and requested recognition and bargain-ing, the same being unlawfully refused, I shall recom-mend that Respondent bargain, upon request, with theUnion and, if any understanding is reached, embodysuch understanding in a signed agreement. It has furtherbeen found that there is in existence a contract betweenRespondent, as successor to Wackenhut, and the Union.Ishall recommend that Respondent honor, adopt, andenforce that contract. I shall also recommend thatRespondent give retroactive effect to all the clausesof the contract and make employees whole, with 6percent interest, for any losses suffered by reason ofRespondent's refusal to adopt, honor, and enforce theagreement.RECOMMENDED ORDER355Upon the foregoing findings of fact and conclusionsof law, and upon the entire record herein, it is recom-mended that Respondent, its agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively, upon request,with the Union as the exclusive bargaining representativeof its employees in the above-described unit.(b)Refusing to adopt, honor, and enforce its contractwith the Union, as successor of Wackenhut.(c)Assisting or recognizing AFG as the representativeof its employees for the purposes of collective bargain-ing, unless and until said labor organization shall havebeen certified as the exclusive bargaining representativeof said employees in an appropriate unit.(d) Interfering with representation of its employeesthrough labororganizationsof their own choosing.(e) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights to join or assist the Union or otherwiseengage inactivities protected by the Act.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a)Withdraw and withhold recognition from AFGuntil or unless it is certified as bargaining representativeof Respondent's employees in an appropriate unit.(b)Bargain collectively, upon request, with the Unionand, if any understanding is reached, embody suchunderstanding in a signed agreement.(c)Honor, adopt, and enforce the contract betweenRespondent, as successor to Wackenhut, and the Unionand give retroactive effect to all the clauses of saidcontract and, with interest of 6 percent, make wholeitsemployees for any losses suffered by reason ofRespondent's refusal to honor, adopt, and enforce saidcontract.(d)Post at its Lockheed, Ontario, California, opera-tions copies of the notice attached hereto as "Appen-dix."" Copies of said notice, to be furnished by theRegional Director for Region 31, shall after being signedby Respondent's authorized representative, be postedby it immediately upon receipt thereof and be maintainedby it for a period of 60 consecutive days in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takento insure that such notices are not altered, defaced,or covered by any othermaterial.(e)Notify said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.'In the event that this Recommended Order be adopted by theBoard, the words "A Decision and Order" shall be substituted forthewords "The Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order be enforced bya decree of a United States Court of Appeals, the words "A Decreeof the United States Court of Appeals, Enforcing an Order" shallbe substituted for the words "A Decision and Order "In the event that this Recommended Order be adopted by theBoard, this provision shall be modified to read "Notify the said Regional 356DECISIONSOF NATIONALLABOR RELATIONS BOARDDirectorinwritingwithin 10 days from the dateof this Order whatsteps the Respondent has taken tocomplyherewithAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to The Recommended Order of a Trial Exam-iner of The National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct (As amended)We hereby notify our employees thatWE WILL NOT refuse to bargain collectively,upon request, with International Union, UnitedPlant Guard Workers of America and its Amalga-mated Local Union No 162 as the exclusive bar-gaining representative of our employees in the fol-lowing appropriate unitAll our full-time and regular part-time employ-ees performing plant protection duties as deter-mined by Section 9(b)(3) of the National LaborRelationsAct, at Lockheed,Ontario Interna-tional Airport, excluding office clerical employ-ees, supervisors, and all other employees asdefined in the ActWE WILL NOT refuse to adopt, honor, and enforceour contract, as successor of Wackenhut, with theabove-namedUnion and covering the above-described unitWE WILL NOT assist or recognize American Fed-eration of Guards, Local 1, as the representativeof our employees for the purposes of collectivebargaining, unless and until it shall have been cer-tified as the exclusive bargaining representative ofour employees in the above unitWE WILL NOT interfere with representation ofour employees through labor organizations of theirown choosingWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of their rights to join or assisttheUnited Plant GuardWorkers or otherwiseengage inactivities protected by the ActWE WILL withdraw and withhold recognitionfrom American Federation of Guards until or unlessit is certified as bargaining representative of ouremployees in an appropriate unitWE WILL bargain, upon request, with UnitedPlantGuard Workers and, if any understandingis reached, embody such understanding in a signedagreementWE WILL, as successor to Wackenhut, honor,adopt, and enforce our collective-bargaining con-tractwith United Plant Guard Workers and giveretroactive effect to all clauses of said contractand, with interest at 6 percent, make whole ouremployees for any losses suffered by reason ofour refusal to honor, adopt, and enforce said con-tractDatedByTHE WILLIAM J BURNSINTERNATIONALDETECTIVE AGENCY, INC(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 10th Floor,Bartlett Building, 215 West SeventhStreet,Los Angeles,California 90014, Telephone 688-5850